-,¢»m ;-»_ <_.-\ `_. ..,-.,.%
§“ § §c. am ina
AO 245B (R.ev. 05/15/2013) Judgmenf in a Ct’iminal Petty Case (Modifled) Page l of]

I\¥UV 2 0 2018

 

 

 

 

UNITED STATES DISTRICT COURT
soUTHERN DIsTRJCT oF CALIFORNIA war we we 1 act cover

SOUTHF,`,HN !}lSTPlCT Ol:" CAi_lFOFiNIA
ar MW\\'¢ marlow

United States of America .]UDGMENT IN A CRIMINAL CASE
V_ (For Offenses Ccmmitted On or After November l, 1987}

 

 

Gel.ardo DimaS_Bahana Case Number: 3:18-mj-22814-LL

Mark F. Adams

Defendant 's Attorney

REGISTRATION NO. 80980298

THE DEFENDANT:
E| pleaded guilty to count(s) l of Complaint

|:| was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Numbergs)
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) 2

l:| The defendant has been found not guilty on count(s)
Count(s) One of the Complaint dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $10 WAIVED |X| Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

|:l Court recommends defendant be deported/removed With relative, charged in case m

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and Special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Monday, November 19, 2018
Date of Imposition of Sentence

WW

Ho"No'RABL’E RO'BERT N. BLocK
UNITED srArEs MAGISTRATE JUDGE

3:18-mj-22814-LL

 

